Electronically Filed
                                                         Supreme Court
                                                         SCPW-12-0000665
                                                         08-AUG-2012
                                                         01:24 PM



                         NO. SCPW-12-0000665


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



             ONEPO'OKELAOIAI'OA'OKEKAULAOEZEKIELA SUGAR

            CRAIG-RODENHURST, aka POOKELA, Petitioner,


                                 vs.


       THE HONORABLE MAURA M. OKAMOTO, JUDGE OF THE DISTRICT

     COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I, Respondent.



                        ORIGINAL PROCEEDING

                  (CITATION NO. 1DT1-12-0093484)


                               ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Upon consideration of O.S. Craig-Rodenhurst’s “Affidavit
of Truth”, which we treat as a petition for writ of mandamus, it
appears that Hawaii Revised Statutes chapter 291D and Hawaii Civil
Traffic Rules 18 and 19 provide the available remedies to seek a
review of the May 14, 2012 default judgment.     Therefore, petitioner
is not entitled to mandamus relief.     See Kema v. Gaddis, 91 Hawai'i
200, 204, 982 P.2d 334, 338 (1999) (A writ of mandamus is an
extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack of
alternative means to redress adequately the alleged wrong or obtain
the requested action).   Accordingly,
          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ mandamus without

payment of the filing fee.

          IT IS FURTHER ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai'i, August 8, 2012.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack




                                 2